OFFICE        OF THE     ATTORNEY GENERAL       OF TEXAS
                                       AUSTIN
 GROVER SELLERS                                            ,-.--..
ITTORNLI QLNLRAL                                          i

iiononblo If. A. tutlron, Comlrrlonor,                     ‘-‘-;-.,
                                                         L --.
..tota ~partlmL.t ot Ballkln4                                     _
AuCtlC, T8xa8

dear Hr.   Jamirons

                                      38 I Authori
                                      8nd loan a08




Your   reguo8t     for    an o-$nix
a5oviasubJoot-mttar i8 a8 f



       G. I. aila 0
       vhrthw or o
       out in the A
       our state la


                                               ~8 tt,erurorcl purt
                                               thet both the .retarid
                                    8 &i tdWYJ&AiA~     8R to rhothor Or
                                    ($8 aud.lort aeaoalbtlon8   raag law-
                                     rstersns under the plan outl.inad

                        that aa an8urjjto our inquiry all1
       inVOlT      l OOn8id6ntiOA
                               Of .WtiOh8  4, 7 md prhaye
       xtlolu  11 ot Chapter V ot tau %rs8 !.%nki~ COda
       and rill lnvolre ieotlon 38 of the 3uildIce 8nd :.oan
       LaW8r

               -%e em      onolosi~     her~vlth a oo:g of tho bar-
       ?OOOILWl'8 iioedjurtwnt          AOt Ot 19w( tO&@thSr  Ritti 6
       6op.v of the SOgillStiXi8         ~rmul@itib     under tba ..Ot, 88
       laedel~all~blo thtou~.ht&c orrfoa              of tha 'imturen8 .A%-
       alclatratix..
!
eontum    per annui an6 Sk811b0  oblr in tull  hi not
more then    twenty   yeare        rtrator 18 authpr-
                                T&r Ai&i
ixed ana diroctcrd tO@Wanton   1O8ll8 t0 T6kZWl8 8Uby
J00t by ttu :a-~ririonnr
                       or tail8tit& 00 wp0r06     appll-
c a t& MM66  to
             b jWr 8OM   tir,i, l8sOObliOti8, 8nd OOPI
porntim an&to ~orbrnanta~     rgenoler aa& oarpvratlm8,
l1th.r utate or Yedord.
             39Jxcwa ox cot~t;~TIu8 GY HSf%
       Y&o. 501. (a) Aay rpgI.laatlontatabeby a ratomn
URdU     th in5titi.@ tOr   th b & M ?@ Av    Of l GUI        tp    b U M b 6
ta &UilWh88l45I’b8idbJitial
                          i&'O~rty O? iJ3OOMtl-UOt~
a duttulng OA unlaprorbd property omod by him to bc
Obou&ud 88 tJ8 hoan 8I.ybe 8JQWOV04.by the A&dd8tre-
WrotVokruu'/;tt8ir8      itho flIla8-
            l(~)thtth8~rO80~Ot8adh~M8r~bo
       a8bdtO? Wi!witfO?    ruohpro&m'ty  t0 :~ajW'Oha804
       Or OOR8tI'UOkd by bhr ?OkW#’
           “(2) that the aoa
       -qullrd in 8W
       mMt   or t&48
       @O,tbara     $WOper     m      tiOIlto th0 VhWUl'8                gFb6-
       aat end mtiolp8hd           Lnoucw   rnb   lxpu18er;        and   thet
       thb Adtut. aad OaxaditioA @t thbsprogltty 18 8U0h
       88 t0 k rtitabh    for hubI6    -8;       M4
              “(3) that the purohaas prloe pld                or t0 b6
       paid b-~ thb votuaa t0r ru0h yr0 a?ty or tie con-
       8tNCt iOR bOoSt,iJLOhd&. thb vaP W Or 8hb IA&i-
       prOrs& tit, do.8 not bleed th. roaaoasbh   liOXi2d
       rrlur thorooi 88 dotoraiao6 by propor              rpp&liul.

       w(b) ay 'a~piioatbn tor the guerantJ ai u loan UC-
dar thti scotlon t0F the purposcr ot niakla6 ~wepairr al-
terntlxia, or baprovom2nts in ,orp3yl.ng6e2L?+en&     Lo-
    “(2)   that0uahproportywlllboWulln
and rewoaebly moomary for tho lffloiont end
auoo*rerul plrrult of otmh oeoupatioa;

     ‘(3) that the rblllty aad oxporbao~ of the
roter~, and the eoadltlaar  m&r   rhloh ho
  aos to pumue weh ooaupotlon a~ moh Jr
pz:
  are l,r reoaoMblolikald~t&             all6
ba ruoaoutul   b   tha jurmlt   of ruah oodhpetion~
        “ART. b.,
     “Ho lta tm
ma 1 r r ta ti
             or
b yF eel lta to




     “Ho otato bank a&f1   IpIpIt any porooaor moor-
pomtlan to beoom lndot)rrr or in 4     otarr vaf I bk
to it    ln a n ammnt   In lXQ*AOof   t#ntpflr*   par   mat
 255 or it4 orglt4 end wrtliUd    rurph8.  Tho gtmme
Iindebted
    )     or ln l4 other rap liable’ ohdl be 00mm0a
to lzioludeliability          rher or othwslror The lboro
llmit&iOA S&Ill IIOt           t0 the ~O~CJV&U CdUIWO Of
lnd6btsdnooror llab
         “1. LieblllW 08 oaWroor or                       tar of m
    nrohlorbuo&eopoporuBaouo
    to the beak by $ho @oUta& m              Wad       %t?!f?i-
    qqldltlnt4a~wuraoof&".
                                  by bIllaof axoh
         .2. Xadmb~dm.8 lvl6o o o ed
    o r& r efta
              4 mme& fia   lo tully
                              t o x lr tlngr eluo  83r
.   roeun4 b y l Lionupan wdo in tmnoll ri%h ahip
    p$dzdor     bill8 o f t4 a rooapereblo lnrtmaontr
                        tcl
                  .



    boadod wamhouoer & llrratom   ulth rrllmhow or llo-
    v8b-emoai tf rttaohod, uhoa the ~eluo al the aoour-
    lty la not P888 then one hundnd tuaa   -fir0 par oont
    &~~.l~of          the irdabkdsumm   end ‘a   b&m       hburoat
                  la 8dbqurm.yb8pna        kgakrrt10011,
                                                       rlth ia-
    •U~MOI        p~~i0i08 or 00rtifi08t00 0r iru~p08             8tt8~.b
    od.




             6.       Bond8 aad M&w     b&aLLy   lrsakd    ewual            obll-
    ~tloaeof tho 3tete or Tatro or or My oauety, dty,
    awlolpmUty er polftla8lmub4Svlefon UurreU la6 ia-
    brbtadm8r Or t&a Wtod  Z-tot.8 OS &wrio~ the Z@or~-
    8tnwtlanllaanoo corpemtloa or oblur trul~n~llfj
    or lgeaayof the lirrltiod
                          ~teit.0~Govexem8xht.
         "7. my portianof an indrbt&noar clhiah t&w
    wtba steter Cotomaeat, tie Reooaotrwtloa PlaaEee
    corporatl3n or 8~ ot&r l     or inrWnt&
    or 6h0 unitba ft8t00 aotowT  her rm8mdltlo~ XY
    ewobto   purohaw or ha* uneondltioa8~4Paraatm4
    88 60 p8y8lootor both prirmlprl an.4 latorort."
vw%wnt
     vhlehsuohbut sowl4
                      lllJunn 100 rrt-
l4rrsaauoMlhl¶k        urbtM'ultkyof8      olp"loM
or larrsbsnt shall a04 wwma8a     8 tittloa     OS
any $anrl pwisiea  OS th4Mmlt*s of us SIta**
                                                                       .




         Tlwro i, also inoorporrtadin this seationa prorlslori
as follws:




                wt sdrln6 whetha the rdanl savinga and
         “d? uas &mist&d la this strk &VO bw2103.0ma
fRon ass&la
WMih ponr     w a?&    tU80   luws.




                          tlrlos,l*thorlr~ lar~staeats  u .a
the a rovFo$?Z%k        E c uwlwlo r nr 8
                                        ,w la a a beyth 0
                                                        4 8th
Le&s !iturnlt ltc ngtilarwaolea~ .oloare unwluing haeru,
to hold thbt this la 8 mAid pM&l3nnr xc is In vi&tiion   or
lirtib   II   0r th   Cofditution,    La the   it   SOW~~~U~W    UI 0rf0rt
      tha puP0 or the k slmtureto debgak              to   the BaclnJq colw
ix=srluMr--e mAher OS vho s%eootln d8l%utmat               of the Oororn-
am--a kBgbl.st11.tun0t1on.
~onerablo    Ii. A. Juleon           0 pago    11




           W h a tlwuntm to 8n unwarranted                    delegatiaa  of legl~~la-
g~wmwym     ham been the cubjsot ai fr eq                     uentaonsider8tion by
           . Panama Refining Co. v . Ily8n                        (U-8.)   79 L8w         Ed.   446,
16 a leading osme upon the question.      It                      III tbero     uldr

           g60r also, from the begInnIng     of tbe Qovern-
     memt,  the Congresm b8s aonierred upon ueoutlre
     ottiaer8 the pousr to uke      regulatioam,   -- 'not
     tar  the QOTerltment Of their   dOp8rtWUtm,    but for
     8dm~nimtering tbe laws whlah did goram~'         United
     State T.             220 0. S. 606, 5171 66 L8W Ed.
                    Qrhaud,
     sea, 557; 81 8. c. 4309     &ah regU’l8tiODlS   bboen,
     indeed,  binding  rulem of aOnduat,    but they 8re
     valid only am oubordin8to     rulea 8nd rhea found to
     be within the tramwor&     of the


     Aa     to the tr8ammrtrtion              ot oil produatlon            in       em-
      008s    Ot    State     pi~rI!dmsibn,    the ~Oi~~x’e#~ &&           dOal8r-
     ed no polla~, m      jatablfsbed no #ud8rd,       -aid
     iiikirno
     --       111 e.   Tbore lo  no reaii&memt,     no GXiTZoa
     of airauu-i- 8noe~      unctions      in rhfah3&    tnm-
     jZrtatloa        fi &      &    8llowM      z     pr3iiSTGZ.               -




              Ohlei        JUstiaO   AlOX8nder       h88   s8idl

              =It     is 8 We~l-O~t8b~iShed             @nOiple     Of aOllSti-
      tutlon81        18T    th8t 8ny    at8tute       or ordiinmae   regul8t-
      ing    the    aonduot      of 8 18rful    businemm or industry
      8nd oathorislngr             the ma!Itlng   or ritbholdlng      of
      liaenrea        or    aerinlts  80 the     desianatsd  OffiOi811B
      rrbitrarily           ahoose, without     met&r     forth   a


           ,%??lliaenses    8nd those not so entitled,
     unoonstitution81    and Void." - nailrord   Commissioa
     T. 8hOll Oil CO., 161 6. w. (2) 1022. (ibRph8sffJ OUre)

              Chief        Juetiae   Phillips        h8s   uld:

              "A further rlae in the erdinanae  ie that even
      with    the neaeuary   aonwmt of the property  owners
        .




    .
.